Notice of Allowance
Priority
The Instant Application, filed 10/08/2021, is a continuation of 16/774599, filed 01/28/2020, now U.S. Patent No. 11,159,363. 16/774599 is a continuation of PCT/CN2018/085314, filed 05/02/2018. The Instant Application also claims foreign priority to 201710643337.8, filed 07/31/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 7/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,159,363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Jonathan K. Polk (Reg. No. 66,334) on 7/8/22.

In The Claims
Please amend the claims as follows:


(Currently Amended) A fault localization method comprising:

obtaining network topology data, resource management data, and user experience data of a video service, wherein the network topology data represent a first connection relationship between network devices, and wherein the resource management data represent a second connection relationship between user equipments (UEs) and the network devices;
determining, from among the UEs and based on the network topology data and the resource

management data, one or more UEs served by a first network device;

determining a first quality of experience (QoE) experience indicator of the first

network device based on the user experience data

 of the one or more UEs;

determining the first network device as a possible questionable device according to the first QoE experience indicator;
analyzing a distribution characteristic of same-hierarchy QoE experience indicators of same-hierarchy network devices comprising the possible questionable device; and
determining a second network device that is in the same-hierarchy network devices as a questionable device according to the same-hierarchy QoE experience indicators and a second QoE experience indicator of the second network device.


(Previously Presented) The fault localization method of claim 1, further comprising further determining the first network device as the possible questionable device when a QoE represented by the first QoE experience indicator is lower than a threshold.

(Previously Presented) The fault localization method of claim 2, wherein the first QoE experience indicator is a poor-QoE rate, wherein either the poor-QoE rate is equal to a first total quantity of poor-QoE users of the first network device divided by a second total quantity of users of the first network device or the poor-QoE rate is equal to a third total quantity of poor-QoE users of an internal unit of the first network device divided by a fourth total quantity of users of the internal unit, wherein whether a user corresponding to the user experience data is a poor-QoE user is based on a value relationship between the user experience data and an experience threshold, and wherein the first QoE experience indicator is lower than the threshold when the poor-QoE rate is less than the threshold.


(Previously Presented) The fault localization method of claim 1, further comprising further determining the second network device as the questionable device when the distribution characteristic indicates that the same-hierarchy QoE experience indicators are in a skewed distribution and the second QoE experience indicator is an outlier of the skewed distribution.


(Cancelled)


(Previously Presented) The fault localization method of claim 1, wherein the user experience data comprise at least one of a video mean opinion score (vMOS), a stalling duration, a stalling proportion, a stalling frequency, a blockiness duration proportion, blockiness times, a blockiness area proportion, video quality switch times, or a poor quality proportion of video quality.

(Previously Presented) The fault localization method of claim 1, wherein the network topology data comprise a topology connection relationship or a service path of an existing network, and wherein the service path represents a third connection relationship between the network devices through which service traffic flows.


(Previously Presented) The fault localization method of claim 1, wherein after determining the second network device as the questionable device, the fault localization method further comprises determining that the second network device is a faulty device according to lower- hierarchy QoE experience indicators of lower-hierarchy devices of the second network device.


(Previously Presented) The fault localization method of claim 8, further comprising: clustering the lower-hierarchy QoE experience indicators into clusters comprising a first
cluster;

determining that a proportion of a quantity of cluster QoE experience indicators of the first cluster to a total quantity of the lower-hierarchy QoE experience indicators is a first similarity aggregation degree of the lower-hierarchy QoE experience indicators; and
further determining that the second network device is the faulty device when the first similarity aggregation degree is greater than a similarity aggregation degree threshold.

(Currently Amended) A fault localization device comprising: a memory configured to store instructions; and
a processor coupled to the memory and configured to execute the instructions to cause the

fault localization device to:

obtain network topology data, resource management data, and user experience data of a video service, wherein the network topology data represent a first connection relationship between network devices, and wherein the resource management data represent a second connection relationship between user equipments (UEs) and the network devices;
determine, from among the UEs and based on the network topology data and the

resource management data, one or more UEs served by a first network device;

determine a first quality of experience (QoE) experience indicator of the first

network device based on the user experience data

 of the one or more UEs;

determine the first network device as a possible questionable device according to the first QoE experience indicator;
analyze a distribution characteristic of same-hierarchy QoE experience indicators of same-hierarchy network devices comprising the possible questionable device; and
determine a second network device that is in the same-hierarchy network devices as a questionable device according to the same-hierarchy QoE experience indicators and a second QoE experience indicator of the second network device.

(Currently Amended) The fault localization device of claim 10, wherein the processor is further configured to execute the instructions to cause the fault localization device to further determine the first network device as the possible questionable device when a QoE represented by the first QoE experience indicator is lower than a threshold.


(Currently Amended) The fault localization device of claim 10, wherein the processor is further configured to execute the instructions to cause the fault localization device to further
determine the second network device as the questionable device when the distribution characteristic indicates that the same-hierarchy QoE experience indicators are in a skewed distribution and the second QoE experience indicator is an outlier of the skewed distribution.


(Cancelled)


(Previously Presented) The fault localization device of claim 10, wherein the user experience data comprise at least one of a video mean opinion score (vMOS), a stalling duration, a stalling proportion, a stalling frequency, a blockiness duration proportion, blockiness times, a blockiness area proportion, video quality switch times, or a poor quality proportion of video quality.


(Previously Presented) The fault localization device of claim 10, wherein the network topology data comprise a topology connection relationship or a service path of an existing network, and wherein the service path represents a third connection relationship between the network devices through which service traffic flows.

(Currently Amended) The fault localization device of claim 10, wherein after determining the second network device as the questionable device, the processor is further configured to execute the instructions to cause the fault localization device to determine that the second network
device is a faulty device according to lower-hierarchy QoE experience indicators of lower- hierarchy devices of the second network device.


(Currently Amended) The fault localization device of claim 16, wherein the processor is further configured to execute the instructions to cause the fault localization device to:
cluster the lower-hierarchy QoE experience indicators into clusters comprising a first

cluster;

determine that a proportion of a quantity of cluster QoE experience indicators of the first cluster to a total quantity of the lower-hierarchy QoE experience indicators is a first similarity aggregation degree of the lower-hierarchy QoE experience indicators; and
further determine that the second network device is the faulty device when the first similarity aggregation degree is greater than a similarity aggregation degree threshold.

(Currently Amended) A computer program product comprising instructions that are stored on a non-transitory computer-readable medium and that, when executed by a processor, cause a
fault localization device to:

obtain network topology data, resource management data, and user experience data of a video service, wherein the network topology data represent a first connection relationship between network devices, and wherein the resource management data represent a second connection relationship between user equipments (UEs) and the network devices;
determine, from among the UEs and based on the network topology data and the resource

management data, one or more UEs served by a first network device;

determine a first quality of experience (QoE) experience indicator of the first network

device based on the user experience data

 of the one or more UEs;

determine that the first network device is a possible questionable device according to the first QoE experience indicator;
analyze a distribution characteristic of same-hierarchy QoE experience indicators of same- hierarchy network devices comprising the possible questionable device; and
determine a second network device that is in the same-hierarchy network devices as a questionable device according to the same-hierarchy QoE experience indicators and a second QoE experience indicator of the second network device.


(Cancelled)

(Previously Presented) The computer program product of claim 18, wherein the user experience data comprise at least one of a video mean opinion score (vMOS), a stalling duration, a stalling proportion, a stalling frequency, a blockiness duration proportion, blockiness times, a blockiness area proportion, video quality switch times, or a poor quality proportion of video quality.


(New) The computer program product of claim 18, wherein the network topology data comprise a topology connection relationship or a service path of an existing network, and wherein the service path represents a third connection relationship between the network devices through which service traffic flows.


(New) The computer program product of claim 18, wherein after determining the second network device as the questionable device, the instructions, when executed by the processor, further cause the fault localization device to determine that the second network device is a faulty device according to lower-hierarchy QoE experience indicators of lower-hierarchy devices of the second network device.

(New)	The computer program product of claim 22, wherein the instructions, when executed by the processor, further cause the fault localization device to:
cluster the lower-hierarchy QoE experience indicators into clusters comprising a first cluster;
determine that a proportion of a quantity of cluster QoE experience indicators of the first cluster to a total quantity of the lower-hierarchy QoE experience indicators is a first similarity aggregation degree of the lower-hierarchy QoE experience indicators; and
further determine that the second network device is the faulty device when the first similarity aggregation degree is greater than a similarity aggregation degree threshold.

--

Allowable Subject Matter
Claims 1-4, 6-12, 14-18 and 20-23 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, 
determining, from among the UEs and based on the network topology data and the resource management data, one or more UEs served by a first network device. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444